Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 01/27/2021.  Claims 1-6 are pending and have been considered below.

Objection
3.	Claims 1 and 6 recite “circuit to be used” lines 4 respectively. Thus, it is merely operable of performing the recited or desired function/instruction. Use of a more positive term language is recommended.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMEK et al. (US 2014/0200050) in view of Barco et al. (US 2017/0123390).

Claim 1. TOMEK discloses a device, comprising:
N communication modules that perform wireless communication at different communication speeds, where N greater or equal to 2 ([0013],[0016]);
a selector that selects, from the N communication circuit, one communication circuit to be used for the wireless communication by the device ([0017]);
an obtainer that obtains a reception strength of a signal received by the one communication circuit from a base station ([0023]);
a generator that generates an image that includes at least 2N display regions arranged from a reference position in one direction, ([0024], fig. 2); and

(a) a graphic of a first type in, among the at least two display regions associated with the one communication circuit, more display regions counted from proximity to the reference position along the one direction, with an increase in the reception strength of the one communication circuit ([0024],[0028]; and (b) the graphic of the first type in each of at least two display regions associated with a communication module that communicates at a slower speed than the one communication circuit ([0030]-[0031],fig. 2). 
TOMEK does not explicitly disclose each of the at least 2N display regions being associated only with a corresponding one of the N communication circuits, in order of communication speed from slower to faster per at least two display regions counted from the reference position along the one direction, wherein a same number of display regions of the at least 2N display regions is associated with each of the N communication circuits.
However, Barco discloses each of the at least 2N display regions being associated only with a corresponding one of the N communication circuits, in order of communication speed from slower to faster per at least two display regions counted from the reference position along the one direction, wherein a same number of display regions of the at least 2N display regions is associated with each of the N communication circuits (The network device 128, 308 may display the control devices that have a corresponding signal strength that is above a predefined threshold in the organized dataset.  The control devices may be displayed with a corresponding signal strength indicator 608 that indicates the relative signal strength of the discovered control devices 630) ([0150], fig. 6, item 608). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate TOMEK. One would have been motivated to do so in order to facilitate for simultaneously displaying signal strength and identification in multi-mode wireless communications devices.

Claim 2. TOMEK and Barco disclose the device according to claim 1, TOMEK further discloses wherein the generator: preassociates each of the at least 2N display regions with dimensions increasing along the one direction, and stores the dimensions as dimensions of a graphic displayed in a corresponding one of the at least 2N display regions ([0022], banner bar 104 fig. 1); and generates, as the image, an image in which each of at least one of the graphic of the first type included in the image has the dimensions that are pre-associated with the at least 2N display regions displaying the graphic of the first type (fig. 2). 

Claim 3. TOMEK and Barco disclose the device according to claim 1, TOMEK further discloses wherein the generator generates, as the image, an image displaying a graphic of a second type in, among the at least 2N display regions, a display region not displaying the graphic of the first type ([0027]).

Claim 6 represents the method of claim 1 and is rejected along the same rationale.

6.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMEK et al. (US 2014/0200050) in view of Barco et al. (US 2017/0123390) and further in view of Paas et al. (US 7,756,485).

TOMEK and Barco disclose the device according to claim 1, wherein the generator generates, as the image, but fail to explicitly disclose an image displaying: characters respectively related to the N communication circuits, the characters each being displayed in a vicinity of a display region associated with a corresponding one of the N communication circuits; and one of the characters related to the one communication circuit in another configuration than one of the characters related to another communication circuit among the N communication modules. 
However, Paas discloses an image displaying: characters respectively related to the N communication circuits, the characters each being displayed in a vicinity of a display region associated with a corresponding one of the N communication circuits (col. 9, lines 47-63); and one of the characters related to the one communication circuit in another configuration than one of the characters related to another communication circuit among the N communication modules (col. 9, lines 47-63, figs. 6-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in TOMEK. One would have been motivated to do so in order to facilitate for simultaneously displaying signal strength and identification in multi-mode wireless communications devices.

Claim 5. TOMEK Barco and Paas discloses the device according to claim 4, Paas further discloses wherein the generator generates, as the image, an image displaying the one of the characters indicating a name of the one communication module with a darker color than the one of the characters indicating a name of the other communication circuit among the N communication circuits (fig. 6, item 622,624). One would have been motivated to do so in order .

Response to Arguments

7.	Applicant’s arguments and amendments filed on 01/27/2021 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171